Case 7:19-cr-02341 Document 40-1 Filed on 09/21/20 in TXSD Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
UNITED STATES OF AMERICA §
VS. ; CRIMINAL NO. 7:19-CR-02341
BRENDA ALICIA FUENTES

AFFIDAVIT OF INDIGENCE

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, BRENDA ALICIA FUENTES, and makes the following statements

under the penalty of perjury.

l.

4,

5.

My name is BRENDA ALICIA FUENTES, and am the defendant/appellant
in this cause;

I own no marketable property or assets which I can use to raise the necessary
fees;

I will be denied access to the courts should this request for waiver of costs of
Court be denied.

I request that the Court appoint an attorney to represent me in my appeal; and

I verify that the statements in this affidavit are true and correct.

I make this statement, done in Hidalgo County, Texas, as being true and correct under

the laws of the State of Texas

 

 

 
